In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-19-00101-CV
      ___________________________

     IREKA C. HAMILTON, Appellant


                       V.

MADISON REVOLVING TRUST 2017, Appellee




   On Appeal from the 352nd District Court
           Tarrant County, Texas
       Trial Court No. 352-304032-18


    Before Pittman, Birdwell, and Bassel, JJ.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Ireka C. Hamilton attempts to appeal from a February 22,

2019 order granting the home equity foreclosure application of Appellee Madison

Revolving Trust 2017. See Tex. R. Civ. P. 736.1. On March 29, 2019, we notified

Appellant of our concern that we lack jurisdiction over this appeal because the order

being appealed does not appear to be a final judgment or an appealable interlocutory

order. We warned that this appeal was subject to dismissal unless Appellant or any

other party filed a response, on or before Monday, April 8, 2019, showing grounds for

continuing the appeal. See Tex. R. App. P. 44.3. We have received no response.

      Rule of civil procedure 736 provides the procedure for obtaining a court order,

when required, to allow foreclosure of a lien containing a power of sale, including a

lien securing a home equity loan. Tex. R. Civ. P. 735.1. When, as here, a trial court

issues an order under rule of civil procedure 736 that grants an application for an

expedited order allowing the foreclosure of a lien, that order is not appealable. See

Tex. R. Civ. P. 736.1(a), 736.7(b), 736.8(c). Rather, any challenge to the order “must

be made in a suit filed in a separate, independent, original proceeding in a court of

competent jurisdiction.” Tex. R. Civ. P. 736.8(c); see Tex. R. Civ. P. 736.11(a); Tex. R.

App. P. 52. Because Appellant attempts to appeal from an unappealable order, we

dismiss the appeal for want of jurisdiction. See Tex. R. Civ. P. 736.8(c); see also Tex. R.

App. P. 42.3(a), 43.2(f); Tehuti v. Bank of N.Y. Mellon Tr. Co., No. 02-16-00097-CV,

2016 WL 2989487, at *1 (Tex. App.—Fort Worth May 19, 2016, no pet.) (mem. op.);

                                            2
Nicholson v. CitiMortgage, Inc., No. 02-15-00105-CV, 2015 WL 4380877, at *1 (Tex.

App.—Fort Worth July 16, 2015, no pet.) (mem. op.).



                                                  Per Curiam

Delivered: May 16, 2019




                                        3